Exhibit 10.02
 
BILL OF SALE AND ASSIGNMENT OF INTANGIBLE ASSETS
 


Acacia Chattanooga Vehicle Auction, Inc., a Tennessee corporation ("AC"), does
hereby sell, transfer, assign and convey unto CAA Liquidation, LLC (fka
Chattanooga Auto Auction Limited Liability Company), an Ohio limited liability
company ("CAA"), the Assets, AC's interest in the Trade Name and, to the extent
assignable, the Licenses, each as defined in that certain Settlement Agreement
and Release entered into by and between AC and CAA and certain other parties
dated February 28, 2012 (the "Agreement"), in consideration of payment by CAA of
the Purchase Price (as defined in the Agreement), the receipt and sufficiency of
which AC does hereby acknowledge.


The terms of the Agreement, including, but not limited to, AC's representations,
warranties, covenants, agreements and indemnities relating to the Assets, are
incorporated herein by this reference.


AC hereby covenants that AC will do such further acts and execute and deliver
all such transfers, assignments, conveyances, powers of attorney, and assurances
requested by CAA, from time to time, for better conveying and confirming unto
CAA the entire right, title and interest of AC in the Assets, the Licenses and
AC's interest in the Trade Name hereby sold, transferred, assigned and conveyed
to CAA.


It is understood that AC, contemporaneously with the execution and delivery of
this Bill of Sale and Assignment of Intangible Assets, may be further executing
other instruments of transfer, the purpose of which is to supplement,
facilitate, or otherwise implement the transfers intended hereby.


IN WITNESS WHEREOF, the undersigned has executed and delivered this Bill of Sale
and Assignment of Intangible Assets effective the 28th day of February, 2012.




ACACIA CHATTANOOGA VEHICLE AUCTION, INC.,
  a Tennessee corporation




  By: s/ Keith E. Whann                                         
Keith E. Whann, President
 
 
 

--------------------------------------------------------------------------------

 